Citation Nr: 0805523	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  03-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from April 1945 to October 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bronchial asthma and 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
bronchitis.  

This case was previously before the Board in May 2006, at 
which time the Board remanded the claim in order for 
additional evidentiary development to be conducted.  
Unfortunately, further development is necessary.  

In February 2008, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

At the outset, the Board notes that the veteran's original 
claims folder was misplaced.  In May 2006, the Board remanded 
the appeal in order for the RO to rebuild the claims folder, 
to include obtaining the veteran's service medical records 
(SMRs), post-service private medical records indicated in the 
record, and a prior rating decision dated in February 1947 
which denied entitlement to service connection for 
bronchitis.  The Board requested that, after all necessary 
development was conducted, the RO readjudicate the veteran's 
claims for service connection for bronchitis and bronchial 
asthma.  With regard to the claim for service connection for 
bronchitis, the Board requested the RO identify the content 
and/or notice of the prior February 1947 rating decision and, 
depending on whether the prior rating decision could be 
determined, adjudicate the veteran's claim on the basis of 
whether new and material evidence had been submitted to 
reopen the claim or as a claim for service connection as if 
there had been no prior rating decision as to that claim.  

On remand, the RO sent the veteran a letter in June 2006 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the Veterans Claims Assistance Act of 2000 
(VCAA).  The RO also requested that the veteran complete and 
return authorization forms for each non-VA doctor and medical 
care facility which had treated him for his claimed 
disabilities.  

In November 2006, the RO issued a Supplemental Statement of 
the Case (SSOC), which detailed its efforts to rebuild the 
veteran's claims folder, including sending the veteran the 
June 2006 letter, to which he did not immediately respond.  
The RO also noted that the prior February 1947 rating 
decision was not included in the record and, thus, 
adjudicated the veteran's claim for service connection for 
bronchitis as if the prior decision had not been issued.  The 
November 2006 SSOC noted that the evidence of record included 
the May 2006 Board remand, June 2006 VCAA letter, and VA 
outpatient treatment records dated from September 2000 to 
November 2006.  

In January 2007, the veteran submitted copies of his SMRs 
dated from April 1945 to September 1946.  In February 2007, 
the RO recertified the veteran's appeal to the Board without 
issuing an SSOC addressing the SMRs he had submitted in 
January 2007.  In this regard, the Board notes that the SMRs 
are relevant to the veteran's claims and are not duplicative 
of evidence included in the record.  The Board also notes 
that the veteran did not include a waiver of RO consideration 
of this relevant additional evidence.  The veteran did submit 
a statement along with the SMRs in which he waived the 60-day 
waiting period on the previous SSOC so his appeal could be 
returned to the Board.  It is not clear whether the veteran 
intended for this statement to be a waiver of RO 
consideration of this evidence in the first instance.  
Therefore, the Board finds the RO must issue an additional 
Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.31, 
19.37 (2007).  

Even if the Board determined that the January 2007 statement 
constituted a waiver of RO consideration of the additional 
evidence, the Board finds that the SMRs call for additional 
development in the veteran's case, to specifically include 
obtaining a new VA examination and opinion.  In this context, 
the Board notes that the SMRs show the veteran was treated 
for bronchitis twice during his military service and, at his 
separation examination in September 1946, was noted to have a 
present physical defect of bronchial asthma that was incurred 
in military service.  

The veteran was given a VA examination in April 2003, in 
which the examining physician determined that it is not 
likely that the veteran's current obstructive lung disease 
had its inset in service or was caused thereby.  Although the 
VA examiner reviewed the veteran's claims file, there is no 
indication of what evidence was included in the record at 
that time.  Therefore, the Board finds that an additional VA 
examination and opinion are necessary.  

In addition to the foregoing, the Board notes that the 
evidentiary record indicates that the veteran has been 
receiving private medical treatment for his bronchitis and/or 
asthma from a Dr. H.  See VA outpatient treatment records 
dated September 2000 to July 2006.  The record also indicates 
that medical records from a Dr. C. and Fitzgerald Mercy 
Hospital were included in the record at the time the 
veteran's claims folder was misplaced.  Despite the 
foregoing, there is no private medical evidence associated 
with the record at this time.  In this regard, in its June 
2006 letter to the veteran, the RO requested the veteran 
submit authorization forms for all non-VA treatment he was 
receiving.  Although the veteran did not provide the 
necessary authorization forms at that time, the Board finds 
that an additional request for the authorization forms would 
be helpful, as this evidence could assist the Board in 
rendering a fully informed decision.  In this regard, the 
Board again notes that this evidence was included in the 
record but was misplaced at no fault of the veteran.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

1.	Request that the veteran sign and submit 
appropriate authorization forms to release any 
private medical records to VA from Dr. H, 
Dr. C., and Fitzgerald Mercy Hospital.  The 
veteran may also identify any other non-VA 
health care provider who has treated him for 
asthma and/or bronchitis and submit an 
authorization form for medical records to be 
obtained.  Any such records should be obtained 
and associated with the existing claims folder.  
All of the veteran's VA treatment records dated 
from July 2006 to the present should also be 
obtained and associated with the claims folder.  

2.	Schedule the veteran for an examination by a VA 
physician knowledgeable in evaluating 
respiratory disorders, to determine the nature 
and extent of any respiratory disorders, 
including specifically bronchitis and/or 
bronchial asthma, found to be present.  Any and 
all studies deemed necessary by the examiner 
should be completed.  

a.	The claims file must be made available to 
the examiner for review in conjunction with 
the examination, and the examination report 
should reflect that such review is 
accomplished.  The examiner should be 
informed that the claims folder was rebuilt 
and that all of the information and 
evidence indicated in the record is not 
included in the present claims folder.  In 
this regard, the examiner should be 
requested to review the March 2002 rating 
decision and note the evidence indicated 
therein.  The examiner should also review 
the April 2003 VA examination report.  
However, in rendering his or her opinion, 
the examiner should be requested to rely 
only on the information and evidence that 
is supported by the evidence of record.  

b.	A diagnosis of any currently manifested 
respiratory disorder, to include bronchitis 
and/or bronchial asthma, should be made, 
and the examiner should render an opinion 
as to whether the conditions are related to 
the veteran's military service.  

c.	The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that any current 
respiratory disorder is causally related to 
the veteran's active service.  A rationale 
should be provided for any opinion offered.

d.	Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.	If it cannot be determined whether the 
veteran currently has a respiratory 
disorder that is related to his active 
service, on a medical or scientific basis 
and without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

3.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



